Citation Nr: 0900783	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-06 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The appellant had active military service from October 1972 
to November 1976.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2006 
rating decision issued by the Department of Veterans (VA) 
Affairs Regional Office (RO) in Columbia, South Carolina that 
denied the appellant's claim for an evaluation in excess of 
20 percent for his lumbar spine disability.

In August 2008, a Travel Board hearing was held at the RO 
before the undersigned, who is the Acting Veterans Law Judge 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Throughout this appeal, the appellant's low back 
disability has not been manifested by ankylosis of the 
thoracolumbar spine nor has he demonstrated forward flexion 
limited to 30 degrees.

2.  Throughout the course of this appeal, the appellant's 
lumbar spine disability has not been productive of neurologic 
impairment of any extremity that resulted in disability 
analogous to mild incomplete paralysis of any nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the appellant's lumbar spine disability have not been met at 
any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010 and 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant was notified that medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
claimed lumbar spine disability was needed by correspondence 
dated in September 2006 (prior to the initial AOJ decision in 
this matter).  That document informed the appellant of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain.  The letter informed the appellant of what sorts of 
evidence could substantiate his increased rating claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was essentially asked to submit 
evidence and/or information in his possession to the AOJ.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in September 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the VA letters sent to him in September 
2006, and June 2008.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element was not provided to the 
appellant.  See Vazquez-Flores, 22 Vet. App. 37 (2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that any notice error(s), such 
as the provision of notice regarding Diagnostic Codes for the 
lumbar spine increased rating claim after the November 2006 
decision by the AOJ, did not affect the essential fairness of 
the adjudication because the appellant could be expected to 
understand what was needed to establish an increased rating 
for his lumbar spine disability from the various notice 
letters sent to him by the RO and from the February 2007 
Statement of the Case (SOC).  In particular, the September 
2006 letter informed the appellant of the need to submit 
evidence that his disability had increased in severity; that 
he should submit medical evidence; that he could submit 
statements from individuals who could describe the manner in 
which the disability had become worse; that he should inform 
the RO about treatment at VA facilities; and that he could 
submit his own statement about his condition.  The appellant 
was informed of the Diagnostic Code requirements for an 
increased rating in the rating decision, in the SOC and in 
the June 2008 notice letter.  The September 2006 VA letter 
informed the appellant that ratings from zero to 100 percent 
are assigned to disabilities and provided additional examples 
of pertinent evidence he could submit.  Furthermore, the 
appellant was afforded the opportunity to testify about the 
severity and extent of his lumbar spine disability at his 
August 2008 Travel Board hearing.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing and content of notice.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice error did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded two VA examinations and a Travel Board hearing.  The 
appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide 
and he was supplied with the text of 38 C.F.R. § 3.159.  The 
appellant testified that all of his doctors were at VA and he 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for his lumbar 
spine disability, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim decided below.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant maintains that he is entitled to an evaluation 
for his service-connected lumbar spine disability that is 
higher than the currently assigned 20 percent rating.  He 
testified at his August 2008 Travel Board hearing that he 
experienced back pain every day and that this pain limited 
his movements.  He said that he was having problems with 
sleeping due to the pain and that he experienced shooting 
pain from his back to his legs every day.  The appellant also 
testified that his doctors had not put him on bed rest for 
his lumbar spine disability.  He further stated that he 
experienced muscle spasms in his back.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether they were raised by the appellant or 
not, as well as the entire history of the veteran's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Review of the private medical evidence of record reveals that 
the appellant was examined by a private neurologist in August 
2006.  An MRI of the lumbar spine was performed and showed 
disc protrusion at L4-5 and L5-S1 causing impingement of the 
thecal sac.  There was no spinal canal stenosis.  Clinical 
correlation was suggested.  Treatment records from a private 
clinic indicate that the appellant complained of moderate to 
severe low back pain radiating into his hips and lower 
extremities.  After treatment sessions in August and 
September of 2006, the appellant's symptoms showed 
improvement.  The appellant noticed some increased mobility 
of his lower back and only complained of intermittent pain 
from the back to the lower extremities.

The appellant underwent a VA spine examination in September 
2006; he complained of daily pain in his low back.  He denied 
radiation of the pain and did not report any flare-ups.  The 
examiner noted that there had not been any incapacitating 
episodes during the previous twelve months.  The appellant 
reported that he was only able to walk for limited distance 
and that his activities of daily living were limited 
secondary to pain.  The examiner indicated that the appellant 
used a cane.  On physical examination, the appellant had 
paravertebral muscle spasms on the right at L2-4.  No 
tenderness was appreciated.  Straight leg raises were 
negative.  Motor strength was 5/5 and light touch testing was 
intact bilaterally.  The appellant exhibited 45 degrees of 
lumbar forward flexion; 15 degrees of extension; 15 degrees 
of right rotation; 15 degrees of left rotation; 20 degrees of 
right lateral bending; and 15 degrees of left lateral 
bending.  The motion was accomplished without pain.  The 
examiner stated that the appellant's range of motion was not 
additionally limited following repetitive use.  Radiographic 
examination revealed degenerative joint disease that was most 
severe at L4-5 and L5-S1; this had increased only minimally 
since March 2004.  The examiner rendered a diagnosis of 
chronic mechanical low back pain.

Review of the appellant's VA treatment records dated between 
January 2005 and July 2008 reveals that the appellant was not 
in receipt of any extensive treatment other than pain 
medication and some physical therapy for his lumbar spine 
disability.  Review of the appellant's VA medical treatment 
records also reveals that he reported that he did not 
exercise due to pain in his feet in July 2006.  There were 
paresthesias in both feet.  The appellant complained of 
generalized joint stiffness and swelling, as well as back 
pain.  On physical examination, the appellant had no balance 
problems.  The plan was for the appellant to begin a moderate 
walking program.  A July 2007 mental health clinic note 
indicates that the appellant reported that his back was 
hurting a great deal when he walked.  A primary care 
physician's noted dated in July 2007 states that the 
appellant's low back pain was chronic and stable.  Compliance 
with his exercise program was encouraged.  In October 2007, 
the appellant complained of low back pain that radiated into 
his left lower extremity.  In November 2007, the appellant 
reported that he experienced back pain when he tried to 
exercise; he also reported fatigue and dyspnea with exertion.  
He was noted to have residual left-sided weakness from a 
stroke.  On physical examination, there was no tenderness 
found on palpation of the spine.  The appellant denied 
experiencing numbness or tingling of his extremities.  The 
appellant underwent magnetic resonance imaging (MRI) of his 
lumbar spine in January 2008; the results revealed a large 
disc protrusion at L4-5.  At the end of January 2008, the 
appellant was discharged from the physical therapy; he was 
noted to have an antalgic gait.  His lumbar range of motion 
was limited due to pain; his flexion was also limited due to 
balance.  Extension was limited to 50 percent due to pain.  
The appellant has been seen by a VA neurologist; in March 
2008, the appellant exhibited a slight left drift suggestive 
of a small cerebrovascular accident.  There were no 
neurologic findings relative to the lumbar spine.  In July 
2008, the appellant was noted to be walking with a cane; he 
complained of pain radiating to his lower extremities, as 
well as falling due to weakness intermittently.  He had no 
gross motor or sensory deficits.  He exhibited pain in his 
back with flexion to 30 degrees.  

The appellant underwent a VA general medical examination in 
August 2007.  The examiner indicated that the appellant 
walked slowly and unsteadily with a cane.  It was noted that 
the appellant last worked in March 2006 due to a seizure 
disorder and that he had suffered a stroke.  On physical 
examination, the appellant had some midspine tenderness.  He 
exhibited forward flexion of zero to 45 degrees; extension of 
zero to 20 degrees; lateral flexion of 13 degrees on the 
right and 15 degrees on the left; and rotation of 15 degrees 
on the right and the left.  There was end-range pain.  Motor 
strength was 5/5 in each leg.  The appellant had good 
sensation to light touch.  The examiner rendered diagnoses 
that included degenerative joint disease of the lumbar spine.

The diagnostic codes for rating diseases and injuries of the 
spine are designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following apply: a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The record indicates that the appellant's lumbar spine 
symptoms have remained relatively constant throughout the 
rating period, and that the symptoms do not warrant the 
assignment of a disability evaluation greater than the 20 
percent evaluation currently assigned.  An evaluation for the 
appellant's thoracolumbar spine disability in excess of 20 
percent is not appropriate pursuant to the current rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Specifically, while the medical evidence of record shows that 
the appellant's range of thoracolumbar spine motion is 
restricted to 123 degrees with repetitive use and that his 
forward flexion is reduced to 45 degrees with repetitive 
motion, the restriction of his range of motion is not 
commensurate with the next higher rating.  In the absence of 
further limitation of motion (forward flexion 30 degrees or 
less) or ankylosis of the entire thoracolumbar spine, an 
evaluation in excess of 20 percent is not warranted.

Additionally, the medical evidence does not show that the 
appellant's service-connected lumbar spine disability causes 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment in order to 
warrant a separate rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1).  The clinical evidence of 
record includes no findings of any neurological deficits 
emanating from the lumbar portion of the spine.  The clinical 
evidence of record does not show that the appellant's 
service-connected lumbar spine disability includes any 
objective neurologic abnormalities.

Were such additional rating to be assigned, such action would 
violate the provisions of 38 C.F.R. § 4.14, which prohibit 
the pyramiding.  The codes in question all contemplate 
limitations due to pain, orthopedic and neurologic, of the 
low back.  There is no "entirely different function" 
affected by neurologic versus orthopedic findings that would 
warrant a separate evaluation for the lumbar spine.  See 
38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. App. 259 (1994).  
The pain and functional limitations caused by the lumbar 
spine disability are contemplated in the 20 percent rating 
that has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do 
not provide basis for the assigning of a separate disability 
rating for the lumbar spine.

Another factor to consider is the degree of pain experienced 
by the claimant.  With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  The appellant has described 
his subjective complaints of worsening pain, and objective 
medical evidence has indicated that the appellant sought 
treatment for his spinal pain.  Examining the evidence 
summarized above, and giving due consideration to the 
provisions under 38 C.F.R. § 4.59, as well as due 
consideration to the provisions of 38 C.F.R. §§ 4.7, 4.10 and 
4.40, the medical evidence of record shows that the 
appellant's orthopedic spinal symptomatology does not 
approximate the schedular criteria for an evaluation in 
excess of 20 percent for the lumbar spine.  The pain and 
functional limitations caused by the appellant's lumbar spine 
disability are contemplated in the evaluation for the 
orthopedic symptomatology of the lumbar spine that is 
represented by the current 20 percent rating.

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the 
appellant's lumbar spine claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluation for the appellant's lumbar 
spine disability may be granted when it is demonstrated that 
the particular disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected lumbar spine disability addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
there are higher ratings available for the appellant's lumbar 
spine disability, but the required manifestations have not 
been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his service-connected lumbar 
spine disability at issue, he has not required extensive 
treatment for that disability and he has not demonstrated 
marked interference with employment solely due to said lumbar 
spine disability.  Indeed, the evidence of record indicates 
that the appellant had to give up his work as a truck driver 
due to his non-service-connected seizure disorder, as well as 
his non-service-connected hypertension and diabetes.  

There is no objective evidence of any symptoms due to the 
service-connected lumbar spine disability that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for the lumbar spine 
disability.  The Board has not found any variation in the 
appellant's symptomatology or clinical findings that would 
warrant the assignment of any staged rating in this case.


ORDER

An evaluation in excess of 20 percent for the lumbar spine 
disability is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


